Citation Nr: 1618068	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  08-19 825A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2. Entitlement to service connection for hypertension.

3.  Entitlement to service connection for sarcoidosis

4.  Entitlement to service connection for a lumbar spine disability, to include degenerative joint disease and/or degenerative disc disease.

5.  Entitlement to service connection for an acquired psychiatric disability, to include depression and/or bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active service from July 1979 to October 1979, from February 1981 to July 1983, and from September 1984 to September 1989.  The latter period of service resulted in a discharge under other than honorable conditions.  A May 2007 administrative determination found that that the discharge from the latter period of service precluded consideration for VA benefits.

These matters come before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Montgomery, Alabama.  

These matters were previously before the Board in August 2013 when they were remanded for further development.

The issues of entitlement to service connection for a lumbar spine disability, an acquired psychiatric disability, hypertension, and sarcoidosis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The most probative evidence is against a finding that the Veteran has a hearing loss disability for VA purposes.  

CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss disability have not been met. 38 U.S.C.A. §§1111, 1112, 1131, 1153, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Notice was provided in October 2005.

VA has a duty to assist the appellant in the development of the claim.  The claims file includes service treatment records (STRs), post service medical records, and the statements of the Veteran in support of the claim.  

The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that an adequate opinion was obtained in 2014.  The report is based on diagnostic testing, which is the most probative evidence with regard to the Veteran's claim.  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  Romanowsky v. Shinseki, 26 Vet.App. 289 (2013).  For chronic diseases listed in 38 C.F.R. § 3.309(a), service connection may also be established by showing continuity of symptoms.  38 C.F.R. § 3.303(b); 38 C.F.R. § 3.309(a); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).   

The determination of whether a veteran has a ratable hearing loss "disability" is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a disability (for VA purposes) when the threshold level in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores utilizing recorded Maryland CNC word lists are less than 94 percent.  38 C.F.R. § 3.385 . 

Analysis

In 2005, VA received the Veteran's claim for service connection for hearing loss disability.  The evidence, as discussed below, is against a finding that the Veteran has a current hearing loss disability for VA purposes.  Thus, service connection is not warranted.
 
A July 2014 VA examination report is of record.  It reflects that pure tone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
20
25
LEFT
15
25
15
25
25

The Veteran had a speech discrimination score of 96 percent bilaterally.  The VA examiner found that the Veteran had hearing within normal limits bilaterally.  There is no clinical evidence of record which reflects that the Veteran has a hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  

The Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g., experiencing difficulty hearing).  To this extent, the Board finds that the Veteran is competent to report that he has current difficulty hearing.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the diagnosis of a hearing loss disability that meets the criteria of 38 C.F.R. § 3.385 requires specific diagnostic testing which is outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007). 

The Board finds that the preponderance of the competent and credible evidence of record is against a finding that the Veteran has bilateral hearing loss disability for VA compensation purposes.  As a service connection claim requires, at a minimum, medical evidence of a current disability, the Veteran's claim for service connection for bilateral hearing loss is not warranted in this case. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.

REMAND

The Veteran's STRs for the period of service for which he was discharged under chapter 10 in lieu of court martial and received a discharge under other than honorable conditions, reflect that he had a back disability, hypertension, sarcoidosis, and that his hypertension medication was discontinued because it caused depression.  The Veteran is barred from receiving VA benefits for disabilities incurred during this time period.  However, the Veteran also had honorable service from July 1979 to October 1979, and from February 1981 to July 1983.  STRs from these periods of honorable service are not associated with the claims file.

In August 2013, the Board remanded the Veteran's claim and requested that the RO attempt to obtain the STRs for the Veteran's periods of active service.  The Board directed that the Veteran was to be notified if was determined that the records were not unavailable.  

In December 2013, VA attempted to notify the Veteran that it was unable to obtain his STRs from the Marine Corps from July 1979 to October 1979 and from February 1981 to July 1983.  However, this notification was not sent to his correct address at that time, and was returned as undeliverable.  Notably, the Board, in its 2013 remand, had noted that the RO had previously sent correspondence to an old address.  Thus, the Board finds that the RO should again attempt to notify the Veteran of the unavailability of his STRs from his first two periods of service and send such notice to the Veteran's current address of record.

The Board finds that VA should attempt to obtain all military personnel records and STRs which the Veteran may have, to include a copy of his medical evaluation board proceedings and all records with regard to a post service employment injury to his back from a boiler.

Lumbar spine disability

The Veteran was afforded a VA examination in April 2014.  The examiner considered the following records:  a.) the June 1983 separation examination report which noted recurrent pain for six years, occurring two to three times a year which is treated with medication and resolves; b.) the September 17, 1984 STR; c.) the September 3, 1985 STR; and d.) the September 9, 1985 STR; and e.) the October 3, 1985 Physical profile Board proceedings;

The examiner opined that degenerative disc disease was not treated in service and that lumbar degeneration is not associated with musculoskeletal sprain or strain, which is what appears to be referenced in the extant medical record. 

The Board notes that there are several records in the claims file which do not appear to have been considered by the examiner; thus, a remand for such consideration is warranted.  The Board notes that these records are from the Veteran's period of service which is presently characterized as other than honorable; however, they may have some bearing on his back during his earlier honorable period of service.  In this regard, the Board notes that the following STRs may be pertinent: a.) the September 27, 1985 STR which reflects complaints of chronic back pain since jump school in February 1985; b.) the March 18, 1985 STR which reflects that the Veteran reported he hurt his back lifting a rucksack, and was prescribed forte; c.) the August 1985 STR which reflects low back pain which appears secondary to incorrect lifting; d.) the September 11, 1985 STR which reflects complaints of low back pain for six months since landing badly in jump school and notes that the Veteran had injured his back in high school but it had gotten better, and then he reinjured in  a parachute landing in February 1985; e.) the October 9, 1985 Physical Profile Board Proceedings which reflects degenerative arthritis of the lumbar spine; f.) the January 1986 MEB addendum which reflects chronic complaints of degenerative arthritis of the spine; and g.) an April 1986 STR which reflects that the Veteran is generally asymptomatic except for upper back discomfort.  

In addition, the October 3, 1985 profile record specifically notes a permanent profile of Degenerative arthritis of the lumbar spine and the September 1985 radiographic report specifically notes changes consistent with degenerative joint disease and narrowing of the L3 interspace which "also suggests degenerative disk disease."

In essence, the VA examiner should opine as to the whether the Veteran's back complaint in June 1983 was as likely as not an early manifestation or symptom of the September 1985 radiographic findings of degenerative joint disease and suggestive degenerative disk disease.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran at his current address that VA has been unable to obtain his STRs from his service in the Marine Corps from July 1979 to October 1979 and from February 1981 to July 1983.  Request the Veteran to provide VA with a.) all military personnel records and STRs which he has, to include his medical evaluation board proceedings; and b) all records with regard to a post service employment injury to his back from a boiler.

2.  Thereafter, obtain a supplemental opinion on the issue of entitlement to service connection for a lumbar spine disability.  The clinician should opine as to whether the Veteran's back complaint in June 1983 was as likely as not an early manifestation or symptom of the September 1985 radiographic findings of degenerative joint disease and suggestive degenerative disk disease.  Adequate Rational should be provided for any opinion proffered. 

In addition to the previously considered records noted in the April 2014 VA examination report, the clinician should consider the pertinent evidence of record, to include:  a.) the September 27, 1985 STR which reflects complaints of chronic back pain since jump school in February 1985; b.) the March 18, 1985 STR which reflects that the Veteran reported he hurt his back lifting a rucksack, and was prescribed forte; c.) the August 1985 STR which reflects low back pain which appears secondary to incorrect lifting; d.) the September 11, 1985 STR which reflects complaints of low back pain for six months since landing badly in jump school and notes that the Veteran had injured his back in high school but it had gotten better, and then he reinjured in  a parachute landing in February 1985; e.) the October 9, 1985 Physical Profile Board Proceedings which reflects degenerative arthritis of the lumbar spine; f.) the January 1986 MEB addendum which reflects chronic complaints of degenerative arthritis of the spine; g.) an April 1986 STR which reflects that the Veteran is generally asymptomatic except for upper back discomfort; and h.) September 1985 radiographic report which notes changes consistent with degenerative joint disease and narrowing of the L3 interspace which suggests degenerative disk disease.

3.  Following completion of the above, readjudicate the issues on appeal.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


